IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-60726
                        Conference Calendar



DAVID GRAY,

                                         Plaintiff-Appellant,

versus

STEVE PUCKETT, Commissioner
of Mississippi Department of
Corrections; DAVID TURNER, Acting
Superintendent South Mississippi
Correctional Institute-I;
MICHAEL BURNHART, Captain, Mississippi
Department of Corrections, South
Mississippi Correctional Institute-I;
JANE DOE, Employee, South
Mississippi Correctional Institute,
Leakesville, MS, Individual Capacity;
ROGER COOK, Acting Superintendent,
South Mississippi Correctional Institute-I
(now retired),

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:97-CV-205-PG
                       - - - - - - - - - -

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     David Gray, Mississippi prisoner # 01440, appeals the

judgment in favor of the defendants following a bench trial in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-60726
                                -2-

his 42 U.S.C. § 1983 complaint.   Gray argues that the defendants

used excessive force during a shakedown, denied him a medical

examination and treatment, and conducted an unreasonable search

and seizure during the shakedown.

      We are unable to review Gray’s claims, which relate only to

the bench trial, because he has failed to order a transcript of

the trial.   Fed. R. App. P. 10(b)(2); Richardson v. Henry, 902
F.2d 414, 416 (5th Cir. 1990); Coats v. Pierre, 890 F.2d 728, 731

(5th Cir. 1989).   Accordingly, Gray’s appeal is DISMISSED.   5TH

CIR. R. 42.3.2.